DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the first circuit contact” and “the second circuit contact” in lines 3 and 4.  There is insufficient antecedent basis for these limitations in the claim. Claims 14-15 depend from claim 13 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topliss (US 2013/0002933 A1).

Claim 1, Topliss teaches a driving mechanism, configured to drive an optical element (SMA actuation apparatus uses SMA wires to move a movable element; see abstract), comprising:
a holder (movable element 11; paragraph 0104 and Fig. 11), configured to sustain the optical element having an optical axis (“movable element 11 which is a lens carriage into which the camera lens element 41 may be screwed;” paragraph 0104), 
a base (support structure 12; paragraph 0105), having a polygonal structure with a first side and a first corner (see illustration of Fig. 11), the first side extends along a direction that is perpendicular to the optical axis (see lateral sides of structure 12, perpendicular to optical axis; see Figs. 10 and 11);
a first driving assembly (see SMA actuation wires 1-2 connected to respective drive circuit 23 and matrix controller 22; paragraph 0065, 0105 and Fig. 11, 17, and 18), disposed on the first side to drive the holder to move relative to the base (movable element 11 is moved relative to support structure 12 by carrying the SMA actuator wires 1-2; paragraph 0035 and Fig. 1, 11); and
a circuit assembly, disposed on the first side, comprising a first circuit and second circuit (see two SMA actuator wires on each side; paragraph 0037), wherein the first circuit and the second circuit extend along a direction that is not perpendicular to the optical axis (see arrangement of the two SMA actuator wires on each side, each SMA actuator wire extending along a direction not perpendicular to optical axis O; see paragraph 0037 and Fig. 11).

Claim 2, Topliss further teaches wherein the first driving assembly is made of a shape-memory alloy material (SMA (shape memory alloy); see paragraph 0001 and 0031).

Claim 3, Topliss further teaches wherein the circuit assembly further comprises a first circuit contact and a second circuit contact (crimping members 50 are electrically connected to SMA actuator wires; paragraph 0106), the first circuit is electrically connected to the first driving assembly via the first circuit contact, and the second circuit is connected to the first driving assembly via a second circuit contact (each SMA actuator wire 1-8 is connected to respective drive circuit 23, which is in turn connected to matrix controller 22 via crimping members 50; paragraph 0065, 0106 and Fig. 9).

Claim 4, Topliss further teaches wherein viewed along a direction that is parallel to the optical axis, the first circuit contact and the second circuit contact are disposed on the first corner (see crimping members disposed on the corners of Fig. 11).

Claim 5, Topliss further teaches wherein when view in a direction that is perpendicular to the optical axis, the first circuit contact and the second circuit contact do not overlap (from a “side view” perpendicular to the optical axis, the crimping members in one corner of the module do not overlap; see Fig. 11).

Claim 6, Topliss further teaches wherein when view in a direction that is parallel to the optical axis, the first circuit contact and the second circuit contact at least partially overlap (from a “top-down view” parallel to the optical axis, the crimping members in one corner are superimposed; see Fig. 11).

Claim 7, Topliss further teaches wherein the base comprises a first protruding structure, the protruding structure is disposed on the first corner, wherein the first circuit contact and the second circuit are disposed on the first protruding structure (see protrusion of crimping members 50 from support structure 12 in Fig. 11. See also additional construction of crimping members 50 on support structure 12 in Figs. 18 and 20).

Claim 8, Topliss further teaches wherein the base further comprises a second protruding structure, and the first protruding structure and the second protruding structure are parallel to each other (see upper crimping member 50 and lower crimping member 50 parallel to each other on each corner of the apparatus 10 in Fig. 11).

Claim 9, Topliss further teaches wherein the first driving assembly is disposed between the first protruding structure and the second protruding structure (SMA actuator wires are connected between the crimping members 50; paragraph 0105 and Fig. 11).

Claim 10, Topliss further teaches the circuit assembly further comprises a third circuit (OIS controller 28; see Fig. 9), and the third circuit is connected to an external circuit (OIS controller 28 connected to gyroscope sensor 27; paragraph 0083 and Fig. 9).

Claim 13, Topliss further teaches wherein the first driving assembly comprises a first section and a second section (see multiple drive circuits 23, i.e., first and second drive circuits of the eight drive circuits 23; paragraph 0065 and Fig. 9), and the first section is electrically connected to the first circuit via the first circuit contact (SMA actuator wire 1 connected to a first drive circuit 23; Fig. 9), and the second section is electrically connected to the second circuit via the second circuit contact (SMA actuator wire 2 connected to a second drive circuit 23; Fig. 9).

Claim 14, Topliss further teaches wherein the first section extends along a direction that is not perpendicular to the optical axis (see arrangement of wires in Fig. 11).

Claim 15, Topliss further teaches wherein the second section extends along a direction that is not parallel to the optical axis (see arrangement of wires in Fig. 11).

Claim 16, Topliss further teaches a fixed portion (“crimping members 50 that crimp the SMA actuation wires 1-8 and are fixed to one of the support structure 12 and the movable element 11;” paragraph 0105) and a second driving assembly (SMA actuator wires 5-6; paragraph 0105 and Fig. 11), the second driving assembly is disposed between the base and the fixed portion to drive the base to move along a direction that is perpendicular to the optical axis relative to the fixed portion (SMA actuator wires 5-6 extend between support structure 12 and crimping members 50 and actuates movement along a lateral axis perpendicular to the primary axis P; see Fig. 11 and paragraph 0042).

Claim 17, Topliss further teaches wherein the second driving assembly extends along a direction that is neither perpendicular nor parallel to the optical axis (see SMA wires 5-6 of Fig. 11).

Claim 18, Topliss further teaches wherein the second driving assembly is made of a shape-memory alloy material (SMA (shape memory alloy); see paragraph 0001 and 0031).

Claim 20, Topliss further teaches wherein the lens driving mechanism further comprises an image sensor affixed to the base (image sensor 40 is supported by support structure 12; paragraph 0086 and Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Suzuki (US 2017/0299945 A1).

Claim 11, Topliss teaches the lens driving mechanism as claimed in claim 10, wherein the first circuit and the second circuit are disposed on the first side (SMA actuator wires 1 and 2 are disposed on the same side in Fig. 11), but Topliss is silent regarding wherein the third circuit are disposed on the first side.
Suzuki teaches a first circuit (SMA wire 17; paragraph 0038 and Fig. 1-2), a second circuit (Hall sensor 192; paragraph 0036 and Fig. 1-2) and a third circuit (flexible printed circuit board FPC 191; paragraph 0033, 0039 and Fig. 1-2) are all disposed on the first side (see Figs. 1-2).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Suzuki with that of Topliss in order to align a magnet with a Hall sensor to determine the displacement of the AF module and to improve AF performance (see paragraph 0052 of Suzuki). 

Claim 19, Topliss teaches the lens driving mechanism as claimed in claim 16, but is silent regarding wherein the lens driving mechanism further comprises a rolling element disposed between the base and the fixed portion.
Suzuki teaches a camera module wherein a lens driving mechanism (AF actuator 10; paragraph 0033) comprises a shape memory alloy wire 17 (paragraph 0033 and Fig. 1) and further comprises a rolling element (rolling spheres 14; paragraph 0033) disposed between a base (bottom plate 19; paragraph 0033 and Fig. 1) and a fixed portion (housing 12; paragraph 0033-0035). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Suzuki with that of Topliss in order to provide an aid for sliding the lens carrier in the housing to deal with frictional forces in SMA-based actuators (see paragraph 0057 and 0005 of Suzuki). 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIAWEI CHEN/Primary Examiner, Art Unit 2696